Citation Nr: 0209569	
Decision Date: 08/09/02    Archive Date: 08/21/02	

DOCKET NO.  91-48 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a stomach ulcer as 
secondary to a service-connected lumbar spine disability.

2.  Entitlement to service connection for loss of use of a 
creative organ, claimed as sexual dysfunction and impotence, 
as secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for depression, claimed 
as secondary to a service-connected lumbar spine disability.

4.  Entitlement to an increased rating for postoperative 
residuals of a lumbar disc bulge, currently evaluated as 40 
percent disabling.

5.  Entitlement to an extension of a temporary total rating 
beyond January 31, 1987, pursuant to 38 C.F.R. § 4.30, for 
convalescence following surgery on December 10, 1986.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1982 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The Board's September 10, 1999, decision 
relating to the issues on appeal has been vacated.  



REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.159 (2001).  

In the Board's January 1992 remand the RO was directed to 
adjudicate the issue of entitlement to a total rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  Subsequently, the RO denied TDIU in 
February 1995 and the veteran's representative submitted VA 
Form 1-646, dated in June 1995, that satisfies the 
requirements for a timely notice of disagreement with the 
February 1995 denial of TDIU.  A statement of the case 
relating to this issue has not been issued.  

In July 1998 the veteran requested a hearing before a member 
of the Board at the RO.  Notification regarding this hearing 
was previously misdirected.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should issue a statement of 
the case relating to the issue of TDIU.  
All appropriate appellate procedures 
should then be followed.  

2.  The veteran should be scheduled for a 
hearing before a member of the Board at 
the RO.  

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




